PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
LAHR, NILS B., et al.
Application No. 16/681,613
Filed:  November 12, 2019
Attorney Docket No.  206431-1034-103 

:
:
:                        ON PETITION
:
:




This is a decision on the petition under the unintentional provision of 37 CFR 1.137(a), filed April 08, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before January 07, 2021, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability mailed October 07, 2020.  Accordingly, the date of abandonment of this application is January 08, 2021.  A Notice of Abandonment was mailed January 22, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586. 

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Dale A. Hall/Paralegal Specialist, OPET